                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


INGRAM BARGE COMPANY, LLC,                             )
                                                       )
Plaintiff,                                             )
                                                       )
v.                                                     )           Case No. 3:19-cv-01023
                                                       )           Judge Aleta A. Trauger
LOUIS DREYFUS COMPANY, LLC,                            )
                                                       )
Defendant.                                             )
                                                       )

                                   MEMORANDUM AND ORDER

        Louis Dreyfus Company, LLC (“LDC”) has filed a Motion to Dismiss or, in the

Alternative, to Transfer Venue (Docket No. 18), to which Ingram Barge Company, LLC

(“Ingram”) has filed a Response (Docket No. 24), LDC has filed a Reply (Docket No. 25), and

Ingram has filed a Sur-Reply (Docket No. 28). For the reasons set out herein, LDC’s motion will

be granted.

                                           I. BACKGROUND

        LDC is a Connecticut-based commodities trading company incorporated in Delaware. It

controls a significant share of the U.S. grain market. (Docket No. 20 ¶¶ 2–4; Docket No. 24-1 ¶

3.) LDC subsidiaries—namely, Louis Dreyfus Company Cotton Storage, LLC and Louis Dreyfus

Company Cotton LLC—own physical properties in Tennessee, but those subsidiaries and

properties are unrelated to the grain-trading at issue in this case. 1 (Docket No. 20 ¶ 5.) LDC does,

however, have a Tennessee grain dealer license, “to conduct business in Tennessee if it desires.”

(Id. ¶ 7.)


1
 This case involves soybeans and dried distillers grains. For ease of reading, the court will refer to these
commodities merely as “grains.”



     Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 1 of 13 PageID #: 262
        Around May 21, 2019 and July 15, 2019, traders working for LDC entered into agreements

to purchase grain from COFCO International Grains US, LLC (“COFCO”) and Green Plains Trade

Group, LLC (“Green Plains”). LDC characterizes the grains as purchased on a “CIF” basis—that

is, “cost, insurance, freight,” also known as “delivered”—meaning that seller was responsible for

paying the charges for transporting the grain from its point of origin to the buyer’s point of receipt. 2

In this instance, the grains were to be received in Louisiana. (Id. ¶¶ 10–12.)

        Among the carriers that LDC frequently uses to transport its grains is Ingram, a Tennessee-

based river freight company. (Docket No. 24-1 ¶ 3.) COFCO and Green Plains engaged Ingram to

ship the grains at issue to Louisiana. Ingram used a version of its standard bill of lading for the

jobs. “A bill of lading is ‘the basic transportation contract between the shipper-consignor and the

carrier.’” Great W. Cas. Co. v. Flandrich, 605 F. Supp. 2d 955, 964 (S.D. Ohio 2009) (quoting S.

Pac. Transp. Co. v. Commercial Metals Co., 456 U.S. 336, 342 (1982)). “A bill of lading has three

purposes: (1) it records that a carrier has received goods from the party that wishes to ship them;

(2) it defines the terms governing the carriage; and (3) it serves as evidence of the contract for

carriage.” CSX Transp., Inc. v. Meserole St. Recycling, 618 F. Supp. 2d 753, 765 (W.D. Mich.

2009) (citing Norfolk S. Ry. Co. v. Kirby, 543 U.S. 14, 18–19 (2004)).

        In its most simplified form, a bill of lading defines the relationship of three parties—the

consignor, the consignee, and the carrier—although it is possible for one entity to serve in more

than one of those capacities. The consignor is the shipper—the party arranging for the goods to be

shipped. See Oak Harbor Freight Lines, Inc. v. Sears Roebuck, & Co., 513 F.3d 949, 954 (9th Cir.

2008). The consignee is “[t]he person named in the bill of lading as the person ‘to whom or to

whose order the bill promises delivery.” Paper Magic Grp., Inc. v. J.B. Hunt Transp., Inc., 318


2
 In contrast, commodities can also be purchased on an “origin” basis, meaning that the buyer must
arrange to transport the commodity to the desired location.

                                                   2

    Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 2 of 13 PageID #: 263
F.3d 458, 461 (3d Cir. 2003) (quoting U.C.C. § 7-102 (2002)). The carrier is the party that carries

the goods from where they can be found to where they are received. See Saul Sorkin, 1 Goods in

Transit § 1.02 (2019) (“Carriers of goods, in addition to their description by mode, such as motor

carriers, rail carriers, carriers by water, sea or air are also designated by other terms such as

common carrier, private carrier, contract carrier, non-vessel operating common carrier, freight

forwarder, consolidator, or dispatcher.”).

          Ingram has provided four bills of lading related to the grain shipments at issue in this case.

(Docket Nos. 1-3, 1-7, 1-11, 1-19.) Each bill of lading designates the relevant grain seller as the

consignor. For example, Bill of Lading No. ING19-00481 identifies the consignor as “COFCO

INTERNATIONAL GRAINS US, LLC.” That bill of lading has a “CONSIGNED TO:” field that

states, “ORDER OF COFCO INTERNATIONAL GRAINS US, LLC.” Below the “CONSIGNED

TO:” line is a line designating the shipment’s destination, and below that is a line that reads as

follows: “NOTIFY: LOUIS DREYFUS CORP@PORT ALLEN A/C COFCO.” (Docket No. 1-3

at 2.) “A/C,” Ingram has explained, means “on account of.” (Docket No. 24-1 ¶ 4.) The bill next

identifies the relevant barge, after which it reads “FREIGHT: Prepaid.” It includes signature blocks

for Ingram and COFCO, although only Ingram’s includes an actual signature. 3 (Docket No. 1-3 at

2.) The other bills of lading are essentially the same in the relevant respects: the grain seller is the

consignor; the consignment is to the order of the seller; LDC is included as a “notify” party “A/C”

the seller; the freight is described as prepaid; and the signature blocks are for Ingram and the seller.

(Docket Nos. 1-7 at 2, 1-11 at 2, 1-19 at 2.)

          Ingram has provided a Declaration by its Director of Agriculture and Dry Bulk Sales, Matt

Tomayko, in which Tomayko discusses the bills of lading. Tomayko explains that “[i]t is not



3
    Neither party to this case disputes that COFCO assented to the bill of lading.

                                                       3

      Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 3 of 13 PageID #: 264
normal for bills of lading to be signed by the cargo owner,” because “[s]ignatures are neither

customary nor feasible when a particular bill of lading may be negotiated multiple times as the

related cargo sails down river or over the sea.” (Id. ¶ 8.) Tomayko also offers the following

explanation of the significance of the “notify” field and his company’s use of “A/C”:

       Ingram’s standard bill of lading contains several fields, including: (1)
       “Transportation Ordered By,” which identifies the Seller; (2) “Consigned To,”
       which identifies the Seller’s first consignee of the cargo; and, (3) “Notify,” which
       identifies the ultimate consignee and receiver of the cargo. At times, the “Notify”
       field identifies multiple companies. In such cases, the first name listed is the
       ultimate consignee, receiver, and owner of the cargo. The other names listed,
       typically after “A/C,” meaning “on account of,” are companies in the consignment
       chain, but who are not the ultimate consignee, receiver, and owner of the cargo.

(Docket No. 24-1 ¶ 4.) Accordingly, pursuant to Tomayko’s characterization of the terms, “[a]ll

of the bills of lading contained in Ingram’s complaint were ultimately consigned to LDC,” despite

any appearance to the contrary. (Id.)

       Each bill of lading relevant to this case included the following language:

       It is mutually agreed, as to each carrier of this property over all or any portion of
       said route, and to each party at any time interested in all or any part, of said property,
       that every service to be performed hereunder is (or will be deemed) subject to
       Carrier’s Grain Transportation Terms which are posted on Carrier’s webpage at
       www.ingrambarge.com/graintransportationterms.pdf . . . ; any Consignee hereto is
       (and will be deemed) bound by Carrier’s Grain Transportation Terms.

(Docket Nos. 1-3 at 2, 1-7 at 2, 1-11 at 2, 1-19 at 2.) The Grain Transportation Terms are a separate

document available from Ingram or Ingram’s website. They consist of 36 detailed items covering

issues related to the carriage of grain and the relationships of the related parties, including the

following paragraph:

       28. Choice of Law and Forum: This Contract is governed by the General Maritime
       Law of the United States and to the extent not inconsistent therewith, the laws of
       the State of Tennessee, both as to interpretation and performance. Any dispute
       arising from this Contract, the applicable bill of lading, or the performance of
       Carrier or Shipper’s obligations under either this Contract or the applicable bill of
       lading must be brought in the U.S. District Court for the Middle District of

                                                   4

   Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 4 of 13 PageID #: 265
        Tennessee. Each party hereby irrevocably waives any objection to personal
        jurisdiction or venue therein. Each party also waives its right to a trial by jury.

(Docket No. 1-2 at 4.) The Grain Transportation Terms purport to bind “[a]ny entity that places an

order for transportation of heavy grains, soybeans in bulk, (or any combination thereof) with”

Ingram, as well as “any entity that causes the loading of such a cargo into [Ingram’s] barges or

that holds the bill of lading covering cargo transported in [Ingram’s] barges.” (Id. at 2.) The Terms

state that the grain seller and grain purchaser are jointly and severally obligated to fulfill all of the

contractual obligations of the “Shipper,” which the Terms define to include both “the entity

ordering the cargo transportation and the owners of the cargo (including any consignee(s)).” (Id.)

        On April 22, 2019, prior to the shipments, Tomayko sent an email to LDC trader Eric

LaRosee stating as follows:

        Good Afternoon,

        I tried calling you this afternoon to discuss and wanted to give you a heads up on
        this. We are combining the terms on our grain transportation terms and [bill of
        lading] into one document. Attached is a new copy of our grain transportation
        terms. They can also be found on our website at : [URL].

        Please let us know if you have any questions or concerns.

        Thanks

(Docket No. 24-1 at 4 (ex.1).) Ingram characterizes this email as notifying LDC of the Grain

Transportation Terms.

        The grains covered by the bills of lading were ultimately received by LDC, which also

received the bills of lading in connection with the shipments. Over the course of the shipping,

however, Ingram allegedly incurred costs that, it argues, LDC is ultimately liable to pay, as one of

the parties defined by the Grain Transportation Terms as the “Shipper.” LDC paid Ingram

demurrage charges—penalties related to delayed loading or unloading of goods, see CSX Transp.



                                                   5

   Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 5 of 13 PageID #: 266
Co. v. Novolog Bucks Cty., 502 F.3d 247, 250 (3d Cir. 2007)—for at least some of the grains, but

LDC maintained it was not liable for the unrelated expenses that Ingram incurred en route. (Docket

No. 1-27.) On November 18, 2019, Ingram filed its Complaint against LDC. (Docket No. 1.) In

the Complaint, Ingram alleges that LDC “did not pay the third-party marine service providers for

shifting, fleeting, and wharfage services provided to the barges carrying its cargo after they were

placed or constructively placed by Ingram pursuant to the Grain Transportation Terms.” (Id. ¶ 16.)

According to Ingram, LDC became liable for those charges because, in each instance, it “became

the consignee prior to discharge of the cargo from the barge.” (Id. ¶ 18, 25, 32, 29.)

          On January 13, 2020, LDC filed a Motion to Dismiss or, in the Alternative, to Transfer

Venue to the Middle District of Louisiana. (Docket No. 18.) LDC argues that this court lacks

jurisdiction over it, that venue is improper, and that Ingram has failed to state a claim on which

relief can be granted. (Id. at 1.)

                                          II. LEGAL STANDARD

          In considering a motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2), a

court has three options. It may (1) rule on the motion on the basis of the affidavits and materials

submitted by the parties, (2) permit discovery in aid of the motion, or (3) conduct an evidentiary

hearing on the merits of the motion. 4 See Dean v. Motel 6 Operating L.P., 134 F.3d 1269, 1272

(6th Cir. 1998). It is in the court’s discretion, based on the circumstances of the case, which path

to choose. Id. In any proceeding, however, the party asserting jurisdiction has the burden of proof.

See Bird v. Parsons, 289 F.3d 865, 871 (6th Cir. 2002). “Additionally, in the face of a properly

supported motion for dismissal, the plaintiff may not stand on his pleadings but must, by affidavit




4
    Neither party has requested an evidentiary hearing in this case.

                                                        6

      Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 6 of 13 PageID #: 267
or otherwise, set forth specific facts showing that the court has jurisdiction.” Theunissen v.

Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991).

        When a court rules on a motion to dismiss for lack of personal jurisdiction based upon the

affidavits or other preliminary materials, the party asserting jurisdiction need only make a prima

facie showing of jurisdiction to defeat the motion. Theunissen, 935 F.2d at 1458. In examining

whether the party asserting jurisdiction has made this prima facie showing, the court is to construe

the facts presented in the light most favorable to that party. Bird, 289 F.3d at 871; see also Estate

of Thomson ex rel. Estate of Rakestraw v. Toyota Motor Corp. Worldwide, 545 F.3d 357, 360-61

(6th Cir. 2008) (referring to the plaintiff’s burden in this context as “relatively slight”).

                                           III. ANALYSIS

        In order for this court to exercise personal jurisdiction over a non-resident defendant, such

as LDC, the defendant must have “certain minimum contacts with the [forum state] such that the

maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

Youn v. Track, Inc., 324 F.3d 409, 417 (6th Cir. 2003) (quoting Int’l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945)). The Supreme Court has identified “general” jurisdiction and “specific”

jurisdiction as distinct grounds for personal jurisdiction. Id. at 417-18. General jurisdiction allows

the court to “exercise jurisdiction over any claims a plaintiff may bring against the defendant,”

whereas specific jurisdiction “grants jurisdiction only to the extent that a claim arises out of or

relates to a defendant’s contacts in the forum state.” Miller v. AXA Winterthur Ins. Co., 694 F.3d

675, 678–79 (6th Cir. 2012) (citing Kerry Steel, Inc. v. Paragon Indus., Inc., 106 F.3d 147, 149

(6th Cir. 1997)).

        “The ‘paradigm’ forums in which a corporate defendant” will be subject to general

jurisdiction “are the corporation’s place of incorporation and its principal place of business,” with



                                                   7

   Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 7 of 13 PageID #: 268
general jurisdiction available elsewhere only in “exceptional” cases. BNSF Ry. Co. v. Tyrrell, 137

S. Ct. 1549, 1552 (2017) (quoting Daimler AG v. Bauman, 571 U.S. 117, 136 (2014)). It is

undisputed that LDC is neither incorporated in nor headquartered in Tennessee, and Ingram does

not allege that LDC is subject to the court’s general personal jurisdiction.

       The assertion of specific jurisdiction “depends on an affiliation between the forum and the

underlying controversy,” such as an “activity or an occurrence that takes place in the forum State

and is therefore subject to the State’s regulation.” Walden v. Fiore, 571 U.S. 277, 284 n.6 (2014)

(internal quotation and citation omitted). Ingram has not demonstrated any connection between

this district and Ingram’s dealings with LDC other than the forum selection clause in Ingram’s

Grain Transportation Terms. Whether the court has personal jurisdiction over LDC will, therefore,

come down to whether that clause provides an adequate basis for exercising jurisdiction.

        The Sixth Circuit has recognized that parties may, through a forum selection clause, “agree

in advance to submit to the jurisdiction of a particular court.” Preferred Capital, Inc. v. Assocs. in

Urology, 453 F.3d 718, 721 (6th Cir. 2006) (citing M/S Bremen v. Zapata Off-Shore Co., 407 U.S.

1 (1972)). That rule arises from the premise that the right not to be subject to a particular court’s

personal jurisdiction is a “waivable right,” and a party may, therefore, “consent to the personal

jurisdiction of a particular court system” that otherwise would not have jurisdiction. Id. (quoting

Kennecorp Mortg. Brokers, Inc. v. Country Club Convalescent Hosp., Inc. 610 N.E.2d 987, 988

(1993)). LDC does not dispute the legal principle that a party could voluntarily submit to this

court’s jurisdiction. LDC argues, however, that it has not consented to the jurisdiction of this court

because the agreements at issue were solely between the grain sellers and Ingram.

       “Although a bill of lading is a contract between a shipper and a carrier, it can nonetheless

bind a non-party buyer where there is consent to be bound.” Kawasaki Kisen Kaisha, Ltd. v. Plano



                                                  8

   Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 8 of 13 PageID #: 269
Molding Co., 696 F.3d 647, 655 (7th Cir. 2012) (citation omitted). Most commonly, courts have

held that “[a] non-party buyer may accept the terms of the bill of lading where it files a lawsuit

under the bill, and attempts to benefit from its terms.” Id. (citing Steel Warehouse Co. v. Abalone

Shipping Ltd., 141 F.3d 234, 237 (5th Cir.1998)); see also Flying Phoenix Corp. v. Creative

Packaging Mach., Inc., 681 F.3d 1198, 1201 (10th Cir. 2012); Kukje Hwajae Ins. Co. v. M/V

Hyundai Liberty, 408 F.3d 1250, 1254 (9th Cir. 2005); APL Co. Pte. v. Kemira Water Sols., Inc.,

890 F. Supp. 2d 360, 366 (S.D.N.Y. 2012); Taisheng Int’l Ltd. v. Eagle Mar. Servs., Inc., No. Civ.

A. H–05–1920, 2006 WL 846380, at *3 (S.D. Tex. Mar. 30, 2006); Anchor Seafood, Inc. v. CMA-

CGB (Caribbean), Inc., No. 05-23097-CIV, 2005 WL 4674292, at *2 (S.D. Fla. May 4, 2005).

LDC, of course, did not bring this suit and has not sought to legally enforce any provisions of the

bills of lading or the Grain Transportation Terms. Ingram argues that LDC nevertheless agreed to

be bound by the bills of lading when it supposedly became what Ingram refers to as the “ultimate

consignee” of the grain.

       As LDC points out, however, the bills of lading clearly establish that the grain sellers were

both the consignors and consignees under the bills, with LDC designated only as a “notify” party.

Although Ingram attempts to rely on the Tomayko Declaration to give the “notify” designation

some meaning other than its facially apparent one, the concept of a “notify” party as distinct from

the consignee is well-established. The Supreme Court considered the issue well over a century

ago, in North Pennsylvania Railroad Co. v. Commercial National Bank of Chicago, 123 U.S. 727

(1887), in which it considered a claim based on the improper delivery of cattle to the party

designated “Notify” rather than the party designated “Consigned to” in the relevant bill. Id. at 729.

As the Court observed, status as a “notify” party is inherently distinct from being the consignee;

otherwise, “the direction to notify [that party] would be entirely unnecessary, because the duty of



                                                 9

   Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 9 of 13 PageID #: 270
the carrier is to notify the consignee on the arrival of goods at their place of destination” regardless.

Id. at 736. Although Ingram attempts to give the impression that its standard bill of lading is some

specialized form that requires a Declaration for the court to understand the full depths of its

meaning, its party designations are essentially the same as those that were used by the North

Pennsylvania Railroad parties. It is clear that, based on long-established and widely understood

freight terminology, the grain sellers, not LDC, were the consignees under the bills of lading.

Ingram has provided no authority for the premise that LDC somehow became the “ultimate

consignee” simply because it purchased and accepted the grain.

        The designation of the grain sellers as consignees is consistent with LDC’s characterization

of its expectations under the purchase contracts. According to LDC, it paid the price necessary to

purchase the grain on a CIF basis, putting the responsibility for paying for transport on the sellers.

It makes sense, then, that the sellers would be the consignees. “[C]onsignee status is more than a

mere designation. The term takes on a legal significance due to the quasi-contractual relationship

that arises between the consignee and the carrier.” Norfolk S. Ry. Co. v. Groves, 586 F.3d 1273,

1281 (11th Cir. 2009). Designating the grain sellers as both consignors and consignees ensured

that they took full responsibility for the carrier relationship, which, according to LDC, is what it

paid for.

        The only basis the court could have for holding LDC to the forum selection clause,

therefore, would be if the court concluded that LDC consented to the clause merely by being the

purchaser of, and ultimately accepting, the grain. “[A] present or future ownership interest in the

goods” alone, however, is not “sufficient . . . to constitute acceptance of [a] Bill of Lading.” APL

Co. PTE. v. UK Aerosols LTD., No. C 05-0646-MHP, 2006 WL 3848784, at *3 (N.D. Cal. Sept.

28, 2006). The fact that LDC was the company that had actually purchased the grain, therefore, is



                                                   10

   Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 10 of 13 PageID #: 271
not sufficient to bind it to the bills. Similarly, Ingram has not identified any authority establishing

that LDC became bound merely because it was designated as the “notify” party or because it took

eventual possession of the grain. To the contrary, all of the relevant authority appears to suggest

that, if anyone other than the consignor and carrier would be bound by a forum selection clause

such as this, it would be the consignee—who, in this instance, happened already to be bound as

the consignor regardless.

       Even assuming that the bills of lading, combined with the Grain Transportation Terms,

demonstrate a desire to draw the circle of bound parties more broadly than the traditional definition

of “consignee” would allow—for example, by reaching any “party at any time interested in all or

any part” of the transported goods or by defining “Shipper” to include numerous parties other than

the actual shipper—then that attempt would run afoul of the principle that “[a] party cannot

unilaterally employ definitions to bind another by provisions to which the other has not consented

to be bound.” United States v. Waterman S.S. Corp., 471 F.2d 186, 189 n.4 (5th Cir. 1973)

(discussing broad definition of “shipper” in bill of lading); see also In re M/V Rickmers Genoa

Litig., 622 F. Supp. 2d 56, 72 (S.D.N.Y.) (discussing meaning of the term “shipper”). LDC did not

negotiate the bills of lading, agree to the bills of lading, take on responsibilities under the bills of

lading, or accept the designation of “consignee” under the bills of lading; all it did was accept the

grains and receive their bills of lading, which were marked “prepaid” and which, on their faces,

did not hold LDC to the role of consignee.

       Finally, Ingram argues that LDC’s payment of demurrage charges related to its grain

shipments is evidence that LDC accepted the requirements of the bills of lading and Grain

Transportation Terms. (See Docket No. 1-27 (demurrage invoice).) Paragraph 16 of the Grain

Transportation Terms requires the “Shipper”—defined broadly to include both the consignor and



                                                  11

   Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 11 of 13 PageID #: 272
any “owners of the cargo”—to pay demurrage charges based on days that the barge sits unused

awaiting either loading or unloading. (Docket No. 1-2 at 2, 6.) Specifically, “for the first ten days

of demurrage, Shipper shall owe Carrier $300 per barge per day, and for any additional days after

the first ten days, Shipper shall owe Carrier $400 per barge per day.” (Id. at 6.) It does appear that

LDC paid some charges incurred pursuant to those terms. LDC’s payment of demurrage charges,

however, would not necessarily have been premised on its acceptance of the terms of the bills of

lading. LDC had independent relationships with and duties to the grain sellers. LDC’s payment of

the demurrage charges for which the sellers would otherwise be liable can easily be explained in

terms of LDC’s obligations to the sellers, not Ingram—particularly given that the accrual of

demurrage charges may have been LDC’s fault. Merely pointing to the demurrage payments’

existence, therefore, is not sufficient to overcome Ingram’s burden to establish jurisdiction, and

the court lacks sufficient context or detail to draw any inference establishing jurisdiction from the

payments.

        Ingram, therefore, has not carried its burden of establishing that LDC consented to, or is

otherwise subject to, the jurisdiction of this court. LDC has requested that the claims against it be

dismissed, but it also raised the possibility of transfer to a district court in Louisiana. Confusingly,

LDC’s Motion itself states—more than once—that the requested transfer would be to the Middle

District of Louisiana. (Docket No. 18 at 1.) Its Memorandum, however, includes language

requesting a transfer to the Eastern District of Louisiana, and both districts have some connection

to this case, in terms of either where the cargo was delivered or where the underlying charges were

accrued. (Docket No. 19 at 17.)

        Sixth Circuit and Supreme Court caselaw make clear that a district court can, in its

discretion, transfer, rather than dismiss, a case where it otherwise lacks personal jurisdiction. See



                                                  12

   Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 12 of 13 PageID #: 273
Stanifer v. Brannan, 564 F.3d 455, 458–61 (6th Cir. 2009) (discussing Goldlawr v. Heiman, 369

U.S. 463 (1962)). Such a decision, however, is easier when there is no doubt about what “the

proper district” for the suit is. Id. at 458. Here, however, there appear to be multiple districts that

would have personal jurisdiction over the claims, and the record does not definitively establish

that venue would only be appropriate in one particular district. In light of the deference owed to

the “plaintiff's choice of forum,” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 (1981), the court

will dismiss the claims without prejudice to permit Ingram to refile in the district of its choice.

                                        IV. CONCLUSION

       For the foregoing reasons, LDC’s Motion to Dismiss or, in the Alternative, to Transfer

Venue (Docket No. 18) is hereby GRANTED. Ingram’s claims are DISMISSED without

prejudice for lack of personal jurisdiction.

       It is so ORDERED.



                                                               ______________________________
                                                               ALETA A. TRAUGER
                                                               United States District Judge




                                                  13

   Case 3:19-cv-01023 Document 29 Filed 04/17/20 Page 13 of 13 PageID #: 274
